Exhibit 99.1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein or therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: October 15, 2013 BASSWOOD CAPITAL MANAGEMENT, L.L.C. By: /s/ Matthew Lindenbaum Name: Matthew Lindenbaum Title:Managing Member Dated: October 15, 2013 BASSWOOD PARTNERS, L.L.C. By: Basswood Capital Management, L.L.C. By: /s/ Matthew Lindenbaum Name: Matthew Lindenbaum Title:Managing Member Dated: October 15, 2013 BASSWOOD ENHANCED LONG SHORT GP, LLC By: Basswood Capital Management, L.L.C. By: /s/ Matthew Lindenbaum Name: Matthew Lindenbaum Title:Managing Member Dated: October 15, 2013 BASSWOOD OPPORTUNITY PARTNERS, LP By: Basswood Capital Management, L.L.C. By: /s/ Matthew Lindenbaum Name: Matthew Lindenbaum Title:Managing Member Dated: October 15, 2013 BASSWOOD OPPORTUNITY FUND, INC. By: Basswood Capital Management, L.L.C. By: /s/ Matthew Lindenbaum Name: Matthew Lindenbaum Title:Managing Member Dated: October 15, 2013 BASSWOOD ENHANCED LONG SHORT FUND, LP By: Basswood Capital Management, L.L.C. By: /s/ Matthew Lindenbaum Name: Matthew Lindenbaum Title:Managing Member Dated: October 15, 2013 BASSWOOD FINANCIAL FUND, LP By: Basswood Capital Management, L.L.C. By: /s/ Matthew Lindenbaum Name: Matthew Lindenbaum Title:Managing Member Dated: October 15, 2013 BASSWOOD FINANCIAL LONG ONLY FUND, LP By: Basswood Capital Management, L.L.C. By: /s/ Matthew Lindenbaum Name: Matthew Lindenbaum Title:Managing Member Dated: October 15, 2013 BASSWOOD FINANCIAL FUND, INC. By: Basswood Capital Management, L.L.C. By: /s/ Matthew Lindenbaum Name: Matthew Lindenbaum Title:Managing Member Dated: October 15, 2013 MAIN STREET MASTER, LTD. By: Basswood Capital Management, L.L.C. By: /s/ Matthew Lindenbaum Name: Matthew Lindenbaum Title:Managing Member Dated: October 15, 2013 /s/Matthew Lindenbaum Matthew Lindenbaum Dated: October 15, 2013 /s/ Bennett Lindenbaum Bennett Lindenbaum
